 Case 1:20-mj-00092-PMS Document 19 Filed 07/01/20 Page 1 of 1 Pageid#: 26



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ABINGDON DIVISION

UNITED STATES OF AMERICA                    )
                                            ) FINDING OF PROBABLE CAUSE
                                            )
            v.                              ) Case No.: 1:20mj00092-001
                                            )
JAMES BROWN,                                )
   Defendant                                )


      Pursuant to Federal Rule of Criminal Procedure Rule 5.1, the defendant was
brought before the court on June 30, 2020, for a preliminary hearing on charges that
he had violated 18 U.S.C. § 1001 by making a material false statement, and 42 U.S.C.
§ 3631(a) by interfering with fair housing rights. Based on the evidence presented,
including that contained in the Criminal Complaint, I find that probable cause exists
to show that the defendant has committed the alleged offenses.



      ENTERED:           July 1, 2020.

                                      /s/   Pamela Meade Sargent
                                      UNITED STATES MAGISTRATE JUDGE




                                            1
